                  IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAI‘I
MICHAEL C. GREENSPON,                           Case No. 18-cv-00448-DKW-WRP

              Plaintiff,
                                                ORDER DENYING MOTION TO 1)
       vs.                                      RECONSIDER MOTION TO
                                                REMAND OR 2) STAY
AIG SPECIALTY INSURANCE CO                      PROCEEDINGS PENDING STATE
F/K/A CHARTIS SPECIALTY                         COURT ACTION
INSURANCE CO.; AMERICAN
INTERNATIONAL GROUP, INC.;
PROMMIS SOLUTIONS HOLDING
CORP. N/K/A OLD ALABAMA
CLOSING COPR.; MCCORRISTON
MILLER MUKAI MACKINNON LLP;
and DOES 10-30,

              Defendants.


      Before the Court is pro se Plaintiff Michael Greenspon’s motion for

reconsideration of the denial of remand or to stay proceedings. Dkt. No. 38. The

Court finds these matters suitable for disposition without a hearing, pursuant to

Local Rule 7.2(d). For the reasons discussed below, Greenspon’s alternative

requests are DENIED.

                           PROCEDURAL BACKGROUND

      Greenspon’s Complaint, originally filed in state court, seeks a declaratory

judgment regarding AIG’s and AIG Specialty’s insurance coverage obligations

                                          1
with respect to a default judgment entered in Greenspon's favor in a 2014 state-

court lawsuit (2014 Lawsuit) against AIG’s insured, Prommis Solutions Holding

Corp (PSHC), and Prommis' wholly owned subsidiary, Cal Western. Id., Ex. 1.

      In November 2018, Defendants American International Group (AIG), AIG

Specialty, and McCorriston, Miller, Mukai, MacKinnon LLP (M4) removed this

action to this Court. Dkt. No. 1. Greenspon filed a Motion to Remand based on:

(1) lack of jurisdiction because of the incomplete diversity of the parties and (2)

discretionary considerations, including the existence of duplicative, intertwined

state-court matters. Dkt. No. 10. On February 25, 2019, this Court denied

Greenspon’s Motion for Remand (February 2019 Order), concluding, inter alia,

that (1) Greenspon had not asserted a claim against the sole in-state party, M4,

rendering the law firm's presence as a defendant improper and resulting in its

exclusion when determining diversity; and (2) Greenspon’s pending state-court

matters against defendants other than those named here did not relate directly to

the declaratory judgment action before this Court, and the only possibly related

state-court matter, the 2014 Lawsuit, was no longer pending, having concluded

with the entry of default judgment. Dkt. No. 22.

      On March 13, 2019, Greenspon moved in state court to amend the findings

of facts and conclusions of law in the previously-concluded 2014 Lawsuit.


                                           2
Defendant’s Opposition to Motion to Remand (Opp.), Dkt. No. 45, at 4. The state

court promptly denied the motion to amend. Id. at 5. On March 25, 2019,

Defendant AIG, who was not party to the 2014 Lawsuit, initiated a Special

Proceeding (2019 Special Proceeding) in state court to set aside the default

judgment in the 2014 Lawsuit as it relates to Cal-Western. Id. Greenspon

thereafter counterclaimed against AIG in the 2019 Special Proceeding asserting

some claims similar to those in the declaratory judgment action before this Court.

Id. at 6. The state court consolidated the 2014 lawsuit with the 2019 Special

Proceeding (Consolidated State Court Proceeding). Id. at 7.

      Pending in the Consolidated State Court Proceeding are Greenspon’s motion

for summary judgment as to AIG’s complaint seeking to set aside the default

judgement against Cal Western and AIG’s Motion to Dismiss Greenspon’s

counterclaims. Id. On April 18, 2019, Greenspon filed the instant “Motion to 1)

Reconsider Motion to Remand or 2) to Stay Proceedings Pending State Court

Action” (Motion). Dkt. No. 38.

                              LEGAL STANDARD

Motion for Reconsideration

      Pursuant to LR60.1, motions seeking reconsideration of interlocutory orders

may only be brought on the basis of newly discovered material facts not previously


                                          3
available, an intervening change in law, or manifest error of law or fact. Where

reconsideration is sought based on manifest error, the motion must be brought

within 14 days of the order it challenges. Id.

Motion for Stay

      “[T]he power to stay proceedings is incidental to the power inherent in every

court to control disposition of the cases on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S.

248, 254 (1936). “The exertion of this power calls for the exercise of sound

discretion.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962); see Clinton v.

Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay

proceedings as an incident to its power to control its own docket.”); Lockyer v.

Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (“A district court has

discretionary power to stay proceedings in its own court[.]”). When a stay is

requested because of pending proceedings that bear on the case, the Court may

grant a stay in the interests of the efficiency of its own docket and fairness to the

parties. See Leyva v. Certified Grocers of Cal. Ltd., 593 F.2d 857, 863 (9th Cir.

1979); see also Mediterranean Enters., Inc. v. Sangyong Corp., 708 F.2d 1458,

1465 (9th Cir. 1983) (“A trial court may, with propriety, find it is efficient for its

own docket and the fairest course for the parties to enter a stay of an action before


                                            4
it, pending resolution of independent proceedings which bear upon the case.”).

          The Ninth Circuit has set out the following framework for analyzing motions

to stay, pending resolution of related matters:

          Where it is proposed that a pending proceeding be stayed, the
          competing interests which will be affected by the granting or
          refusal to grant a stay must be weighed. Among those
          competing interests are the possible damage which may result
          from the granting of a stay, the hardship or inequity which a
          party may suffer in being required to go forward, and the
          orderly course of justice measured in terms of the simplifying
          or complicating of issues, proof, and questions of law which
          could be expected to result from a stay.

Lockyer, 398 F.3d at 1110 (9th Cir. 2005) (quoting CMAX, 300 F.2d at 268).

                                         DISCUSSION

          Greenspon's motion for reconsideration relies on the existence of new facts

in the form of a new parallel state court action, the Consolidated State Court

Proceeding. Motion at 2. Defendants argue that the Consolidated State Court

Proceeding does not justify reconsideration because Greenspon purposefully

created it to evade this Court’s jurisdiction. Opp. at 7.

          None of the LR60.1 justifications for reconsideration of an interlocutory

order are present. Greenspon does not allege an intervening change in law, nor

could he allege manifest error, given the timing of his reconsideration request.1


1
    A manifest error argument could only be advanced within 14 days of the Court's February 25,
                                                  5
The only possible basis for reconsideration then is the “discovery of new material

facts not previously available.” LR60.1(a).

       Here, Greenspon argues that the Consolidated State Court Proceeding,

described above, constitutes a parallel state court proceeding that should be

considered a “new material fact,” warranting re-weighing of the Brillhart factors.2

The Court already considered the effect of parallel state proceedings when initially

evaluating the Brillhart factors and denying remand. February 2019 Order at 13-

14 (“…the record does not establish that Greenspon’s other state court proceedings

constitutes a parallel state court action or would require this Court to engage in

duplicative litigation.”) The Court noted that Greenspon’s case against Deutsche

Bank did not constitute a parallel proceeding because it involved different

defendants and was not an insurance coverage case, as is the instant action. Id.

Additionally, the Court found that the 2014 Lawsuit did not constitute a parallel

state proceeding because it had been concluded by the time Greenspon initiated

this action. Id.


2019 remand order, and Greenspon's April 18, 2019 motion for reconsideration clearly does not
qualify. LR60.1.
2
  In his original motion seeking remand, Greenspon advanced two other arguments in addition to
Brillhart -- that the presence of an in-state party defeated complete diversity and that the failure
to obtain consent to removal from a defendant rendered removal procedurally defective.
Because these additional arguments are unaffected by the existence of or issues presented in the
Consolidated State Court Proceeding, the Court limits its reconsideration discussion to whether
the arguably parallel state court proceeding influences the Brillhart outcome.
                                                  6
      The Court acknowledges that the Consolidated State Court Proceeding

represents a partial reopening of the 2014 Lawsuit. However, that partial

reopening only since March has also already partially closed, in the form of the

state court's denial of Greenspon's motion to amend the judgment. Moreover,

coverage is the crux of this case. The Court will base its coverage decisions on

the current state of the record, not on the impossible-to-quantify chance that the

state court judgment on which coverage appears to at least be partially based may

be altered or set aside at some unspecified date.

      Greenspon also points to the inconvenience caused by the mushrooming of

state-court proceedings. Motion at 6-7. But here again, such a change is

insufficient to warrant reconsideration. At the time of the February 2019 Order,

Greenspon was already litigating his Deutsche Bank case in state court while also

litigating in this Court. February 2019 Order, at 14. The Court decided that this

inconvenience to Greenspon did not warrant remand. Id. The addition of another

action in state court does not change the degree of inconvenience to Greenspon—

because the additional state court proceeding he relies on is being litigated in his

home state court circuit on Maui. Greenspon fails to explain how another action

close to his home increases his claimed inconvenience of having to litigate in

federal court on Oahu. Further, Greenspon's cited change of circumstances


                                           7
warrants even less consideration, given that Greenspon himself is responsible for

most of the additional state court proceedings. The Court declines to allow a

movant seeking reconsideration of remand to create the conditions on which the

reconsideration request is based. For a similar reason, the Court ascribes little

meaning or import to the overlapping coverage claims that are present here and in

Greenspon's newly-filed counterclaims in state court. The overlap exists precisely

because Greenspon created the overlap by filing the counterclaims after this

Court's February 2019 denial of remand. Such apparent gamesmanship and

opportunism are not bases for reconsideration under this Court's rules, nor any

other with which this Court is familiar.

      By the same token, the present circumstances do not warrant the exercise of

this Court's discretion in favor of a stay. Waiting on state court rulings would

create unnecessary delay. Nor is there any reason to delay, given the absence of

any clear evidence that such rulings would materially affect the questions that this

Court is being asked to decide. Further, the coverage claims presented here

existed before those recently filed by Greenspon as part of his state court

counterclaims against AIG. In short, the fair and efficient administration of

justice requires this Court to proceed, not to await the outcome of state court

proceedings.


                                           8
                                         CONCLUSION

       For the foregoing reasons, Greenspon's motion for reconsideration of this

Court's denial of remand is DENIED. Greenspon's alternative request to stay this

litigation, pending the outcome of the Consolidated State Court Proceeding is also

DENIED.

       IT IS SO ORDERED.3

       Dated: May 13, 2019 at Honolulu, Hawai‘i.




3
 In so ruling, the Court grants Greenspon's ex parte request for leave to file a supplemental
declaration (Dkt. No. 48). The Court has considered the additional facts set forth in the
supplemental declaration, in particular, those relating to the status and content of the
Consolidated State Court Proceeding. The Court has not considered the additional arguments set
forth in the declaration, both because non-expert opinions are not proper declaration fodder and
because the Court previously indicated that no reply would be permitted in support of the
reconsideration request. See Dkt. No. 40. In addition, in so ruling, the Court strikes
Greenspon's May 9, 2019 Notice of Uncited Authorities (Dkt. No. 49). This Court's General
Order states that the Court "will not accept any submission of supplemental authority from any
party . . . that was available at the time of the filing of the party's last brief." Ten of the eleven
citations offered by Greenspon pre-date his motion for reconsideration, filed on April 18, 2019,
without any explanation of why those citations were not available at that time. The lone
remaining citation, CALIPJO v. Purdy, No. SCWC-XX-XXXXXXX (Haw. April 23, 2019), is not
relevant to any issue presented for adjudication by Greenspon's reconsideration motion.
                                                   9
